DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed August 6, 2021 has been entered. Claims 1-22 are pending. Claims 13-20 are withdraw as being directed towards a non-elected method. Claims 21-22 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US 2017/0231948 A1; Aug. 17, 2017) in view of Sorokin (US 2010/0240771 A1; Sep. 23, 2010).
Regarding claim 1, Skuratovich discloses a cannabinoid alcoholic drink comprising a plant extract (e.g. cannabinoid), a first diluting agent (e.g. ethanol) and a second diluting agent (e.g. another alcohol or fruit juice), wherein the plant extract and diluting agents are mixed together to form a mixture ([0007] and [0040]). 
Skuratovich discloses that the first diluting agent is ethanol and the second diluting agent can be a fruit juice. Therefore, the second diluting agent of Skuratovich can be non-alcoholic ([0007] and [0040]).
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of less than 50% by volume. In the case where the claimed ranges prima facie case of obviousness exists. (MPEP 2144.05 I)
While Skuratovich discloses the plant extract-enriched alcoholic drink as described above, Skuratovich fails to specifically teach that the first diluting agent, ethanol, has a purity higher than 99% by volume. 
Sorokin discloses an alcoholic beverage having better physiochemical characteristics and organoleptic properties ([0058]), wherein the alcoholic beverage uses a high purity alcohol ([0059]). Sorokin discloses the use of a high purity alcohol having a purity of 96% by volume ([0102]). Sorokin further teaches that by using a high purity alcohol, the quality of the product is improved ([0117]). 
Sorokin disclose the use of alcohol having a purity of 96% by volume, while the present claims require a purity of at least 99% by volume.
It is apparent, however, that the instantly claimed amount of 99% and that taught by Sorokin are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 96% disclosed by Sorokin and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the 
It would have been obvious to one of ordinary skill in the art to use a high purity ethanol in the alcoholic beverage of Skuratovich. Ethanol having a high purity, such as 99% by volume, will give the beverage of Skuratovich improved quality and better physiochemical characteristics and organoleptic properties as taught by Sorokin. 
Regarding claim 2, Skuratovich teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) and further teaches that the purity of the plant extract is at least 97% by volume ([0009]), thus falling within the claimed purity of between 30% and 100% by volume.
Skuratovich additionally teaches alcoholic drink has a concentration of the plant extract between 0.02 mg/mL and 7.8 mg/mL ([0010]), which is between 20 mg/L and 7800 mg/L, thus overlapping the claimed range of 50 mg to 1000 mg in 1L of the consumable alcohol. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 3, as stated above, it would have been obvious to have the highest purity ethanol in order to obtain the best quality beverage as taught by Sorokin. Therefore, it would have been obvious to have the purity of the ethanol in Skuratovich be 99.99% by volume, thus giving the alcoholic drink of Skuratovich the best quality. 
Skuratovich further teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) with a purity of at least 97% by volume (e.g. 97-100%) ([0009]), thus overlapping the claimed range of 99% by volume. In the case where the prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich additionally teaches that the concentration of the cannabinoid is between 0.02 mg/mL and 7.8 mg/mL ([0010]), which is between 15 mg/750 mL and 5850 mg/75 0mL, thus overlapping the claimed range of 100 mg/750 mL. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of 40% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 4, as stated above, it would have been obvious to have the highest purity ethanol in order to obtain the best quality beverage as taught by Sorokin. Therefore, it would have been obvious to have the purity of the ethanol in Skuratovich be 99.99% by volume, thus giving the alcoholic drink of Skuratovich the best quality. 
Skuratovich further teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) with a purity of at least 97% by volume (e.g. 97-100%) ([0009]), thus overlapping the claimed range of 99% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich additionally teaches that the concentration of the cannabinoid is between 0.02 mg/mL and 7.8 mg/mL ([0010]), which is between 20 mg/L and 7800 prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of 40% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 5, Skuratovich further teaches that 10 mg cannabinoid, which is 0.01 mL, is combined with 5 mL ethanol to form a mixture ([0041]). Therefore, the total amount of mixture is 5.01 mL.  After weight conversion, Skuratovich discloses a mixture having 0.2 w% cannabinoid, which is slightly outside the claimed range of 0.02 to 0.15 wt%, and 99.8 wt% ethanol, thus falling within the claimed range of 90 to 99.98 wt% ethanol.
With respect to the slight different in weight percent of the cannabinoid between what is taught by Skuratovich and the instant invention, the examiner notes that it would have been obvious to one of ordinary skill in the art that the amount of 0.15% disclosed in the present claims is but an obvious variant of the amount disclosed in Skuratovich, and thereby one of ordinary skill in the art would have arrived at the claimed invention based upon the case law recited in claim 1.
Regarding claim 6, Skuratovich teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) and further teaches that the purity of the 
Regarding claim 21, as stated above, Skuratovich in view of Sorokin render obvious the plant extract enriched consumable of claim 1. The prior art further teaches that the diluting agents are mixed with the plant extract to prepare the consumable alcohol. 
However, the examiner notes that the present claim presents process limitations in a product claim. As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In the instant case, the product of the instant invention is obvious over the product of the prior art combination and therefore the method by which it is prepared is not given patentable weight absent a showing otherwise. 


Claims 7-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US 2017/0231948 A1; Aug. 17, 2017) in view of Llamas (US 2015/0182455 A1; July 2, 2015) and Sorokin (US 2010/0240771 A1; Sep. 23, 2010).
Regarding claim 7, Skuratovich discloses a cannabinoid alcoholic drink comprising a plant extract (e.g. cannabinoid), a first diluting agent (e.g. ethanol) and a second diluting agent (e.g. another alcohol or fruit juice), wherein the plant extract and diluting agents are mixed together to form a mixture ([0007] and [0040]). 
While Skuratovich discloses multiple dilution agents, Skuratovich fails to specifically teach that the consumable comprises a humectant, wherein the first diluting agent is a humectant.
Llama teaches a cannabinoid alcohol mixture, and further teaches that cannabinoids are mixed with glycerol, which is a humectant, in order to facilitate the distribution of the cannabinoids in the alcoholic composition ([0047]-[0049]). 
It would have been obvious to one of ordinary skill in the art to have the first diluting agent of Skuratovich be a humectant as taught by Llamas. Doing so would facilitate distribution of the plant extract within the alcoholic composition of Skuratovich. 
As Skuratovich in view of Llamas teach that the first diluting agent is a humectant, Skuratovich discloses that the second diluting agent can be alcoholic, such as ethanol or another alcohol ([0007] and [0040]).
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of less than 50% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Sorokin discloses an alcoholic beverage having better physiochemical characteristics and organoleptic properties ([0058]), wherein the alcoholic beverage uses a high purity substances ([0059]). Sorokin further teaches that by using a high purity substances (e.g. alcohol and water), the quality of the product is improved ([0117]). 
It would have been obvious to one of ordinary skill in the art to use a high purity humectant in the alcoholic beverage of Skuratovich. A humectant having a high purity, such as at least 90% by volume, will give the beverage of Skuratovich improved quality and better physiochemical characteristics and organoleptic properties as taught by Sorokin. 
Regarding claim 8, Skuratovich teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) and further teaches that the purity of the plant extract is at least 97% by volume ([0009]), thus falling within the claimed purity of between 30% and 100% by volume.
Skuratovich additionally teaches alcoholic drink has a concentration of the plant extract between 0.02 mg/mL and 7.8 mg/mL ([0010]), which is between 20 mg/L and 7800 mg/L, thus overlapping the claimed range of 50 mg to 1000 mg in 1L of the consumable alcohol. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 9, as stated above, it would have been obvious to have the highest purity humectant in order to obtain the best quality beverage as taught by Sorokin. Therefore, it would have been obvious to have the purity of the humectant in Skuratovich be 99.99% by volume, thus giving the alcoholic drink of Skuratovich the best quality. 
Skuratovich further teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) with a purity of at least 97% by volume (e.g. 97-100%) ([0009]), thus overlapping the claimed range of 99% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich additionally teaches that the concentration of the cannabinoid is between 0.02 mg/mL and 7.8 mg/mL ([0010]), which is between 15 mg/750 mL and 5850 mg/75 0mL, thus overlapping the claimed range of 100 mg/750 mL. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of 40% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 10, as stated above, it would have been obvious to have the highest purity humectant in order to obtain the best quality beverage as taught by Sorokin. Therefore, it would have been obvious to have the purity of the humectant in 
Skuratovich further teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) with a purity of at least 97% by volume (e.g. 97-100%) ([0009]), thus overlapping the claimed range of 99% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich additionally teaches that the concentration of the cannabinoid is between 0.02 mg/mL and 7.8 mg/mL ([0010]), which is between 20 mg/L and 7800 mg/L, thus overlapping the claimed range of 200mg/L. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of 40% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 11, as stated above, Skuratovich teaches that the alcohol content of the alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of less than 50% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

	Therefore, as Skuratovich discloses that the second diluting agent is ethanol or another alcohol, it would have been obvious to use filtered alcohol as taught by Sorokin in order to obtain the highest purity alcohol to make the best quality beverage. 
Regarding claim 12, Skuratovich teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) and further teaches that the purity of the plant extract is at least 97% by volume ([0009]), thus falling within the claimed purity of between 80% and 100% by volume.
Regarding claim 22, as stated above, the prior art renders obvious the plant extract enriched consumable of claim 7. The prior art further teaches that the diluting agents are mixed with the plant extract to prepare the consumable alcohol. 
However, the examiner notes that the present claim presents process limitations in a product claim. As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues on page 10 that the prior art fails to teach a first diluting agent, ethanol, having a purity higher than 99 vol%. Applicant states that Sorokin teaches a high purity ethanol of 96% by volume, which was then diluted to 60% by volume before combining with a plant material. 
This argument is not found persuasive as the examiner recognizes that Skuratovich fails to specifically teach that the first diluting agent, ethanol, has a purity higher than 99% by volume. However, Sorokin discloses an alcoholic beverage having better physiochemical characteristics and organoleptic properties ([0058]), wherein the alcoholic beverage uses a high purity alcohol ([0059]). Sorokin discloses the use of a high purity alcohol having a purity of 96% by volume ([0102]). Sorokin further teaches that by using a high purity alcohol, the quality of the product is improved ([0117]). 
Therefore, Sorokin clearly teaches why one of ordinary skill in the art would be motivated to use a high purity alcohol, to result in an improved product quality.
Regarding applicant’s argument that Sorokin teaches a high purity ethanol of 96% by volume, which was then diluted to 60% by volume before combining with a plant material, the examiner notes that Example 12 in Sorokin clearly teaches that the lemon 
Additionally, as stated above, Sorokin disclose the use of alcohol having a purity of 96% by volume, while the present claims require a purity of at least 99% by volume.
It is apparent, however, that the instantly claimed amount of 99% and that taught by Sorokin are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 96% disclosed by Sorokin and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 99% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sorokin, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding applicant’s arguments that the ethanol in Sorokin is diluted to 60%, the examiner notes that Sorokin clearly teaches the use of a high purity ethanol, which can be used as the ethanol in Skuratovich. The claims do not exclude other ingredients or diluting agents (e.g. the other ingredients in the stock solution) from being present, and therefore this argument is not persuasive as primary reference, Skuratovich clearly teaches combining a plant extract with ethanol (e.g. the first diluting agent), and Sorokin provides motivation why one of ordinary skill in the art would use a high purity ethanol in the alcoholic drink of Skuratovich. 
Applicant’s arguments on pages 11-13 with respect to claims 7-12 are not found persuasive for the same reasons as stated above. Applicant is arguing the same thing, that the prior art fails to teach using a high purity ethanol of at least 99%. Therefore, this argument is not convincing for the same reasons as stated above. 
With respect to new claims 21-22, as stated above, the prior art renders obvious the plant extract enriched consumable alcohol of claims 1 and 7. The prior art further teaches that the diluting agents are mixed with the plant extract to prepare the consumable alcohol. 
However, the examiner notes that the present claim presents process limitations in a product claim. As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In the instant case, the product of the instant invention is obvious over the product of the prior art combination and therefore the method by which it is prepared is not given patentable weight absent a showing otherwise. 

For the reasons stated above, the 103 rejections are maintained. 


Conclusion

No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Stephanie Cox

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791